Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 1 of 103




            EXHIBIT A
8/10/2020             Case 3:20-cv-03698-WHO
                                         Eventbrite -Document
                                                     Discover Great 18-2
                                                                    Events orFiled
                                                                             Create 08/31/20
                                                                                    Your Own & SellPage
                                                                                                   Tickets 2 of 103

    https://www.eventbrite.com/                                                        Go    NOV DEC FEB                 👤     ⍰❎
   65,150 captures                                                                                    31                       f 🐦
   13 Jun 2007 - 9 Aug 2020                                                                  2014 2015 2017          ▾ About this capture


                             Browse Events
                                                 Sell Tickets                               Sign up       Log in      Help 


                                                                                                  
                                                                 Sign up
                                       Sell Tickets
                                                  Already have an account? Log in.


                                          Email and host successful events. Learn More
                               Promote, manage,


                                                             CREATE EVENT
                                                Password


                                                                    SIGN UP
    Search for events or categories
                                                By signing up, I agree to Eventbrite's terms of
   San Francisco, CA                              service, privacy policy, and cookie policy.



  All Dates                                                                                                                        

     SEARCH




 Popular Events in San Francisco, CA 




                                                                                                                    $75 - $5,000

https://web.archive.org/web/20151231235713/https://www.eventbrite.com/                                                                  1/16
8/10/2020           Case 3:20-cv-03698-WHO
                                       Eventbrite -Document
                                                   Discover Great 18-2
                                                                  Events orFiled
                                                                           Create 08/31/20
                                                                                  Your Own & SellPage
                                                                                                 Tickets 3 of 103




                            Browse Events
                                                 Sell Tickets                               Sign up   Log in       Help 


                                                                                                  
                                                                 Sign up
                                       Sell Tickets
                                                  Already have an account? Log in.


                                          Email and host successful events. Learn More
                               Promote, manage,


                                                             CREATE EVENT
                                                Password


                                                                    SIGN UP
    Search for events or categories
                                                By signing up, I agree to Eventbrite's terms of
   San Francisco, CA                              service, privacy policy, and cookie policy.



  All Dates                                                                                                                

     SEARCH




 Popular Events in San Francisco, CA 




                                                                                                                $75 - $5,000

https://web.archive.org/web/20151231235713/https://www.eventbrite.com/                                                         1/16
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 4 of 103




            EXHIBIT B
8/10/2020            Case 3:20-cv-03698-WHO Document   18-2
                                                Eventbrite        Filed
                                                           - Log In or Sign08/31/20
                                                                            Up      Page 5 of 103




                                                                  Sign up or log in

                              Email address




                                                                           Get Started


                                                                                    or


                                                                         Continue with Apple


                                                                        Continue as Doug


                              By clicking "Get Started" or "Continue with Facebook", I accept the Eventbrite
                                Terms Of Service, Community Guidelines and have read the Privacy Policy.




                                                                         © 2020 Eventbrite


         How It Works    ●   Pricing    ●   Contact Support   ●    Contact Sales      ●   About    ●   Blog   ●   Help   ●   Careers   ●   Press   ●   InvestorsPrivacy
                                                                                                                                                                    ●
                                                                                                                                                                        - Terms

                                       Security   ●   Developers    ●   Terms   ●   Privacy   ●   CA Privacy Notice          ●   Cookies


                                                                          United States

https://www.eventbrite.com/signin/                                                                                                                                           1/1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 6 of 103




            EXHIBIT C
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 7 of 103
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 8 of 103
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 9 of 103




            EXHIBIT D
se 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 10 of 1




                 Sign up or log in

       Email address




                          Get Started


                                or


                        Continue with Apple


                       Continue as Doug


         By clicking "Get Started" or "Continue withPrivacy - Terms
         Facebook", I accept the Eventbrite Terms Of
      Service, Community Guidelines and have read the
                         Privacy Policy.
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 11 of 103




            EXHIBIT E
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 12 of 103
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 13 of 103




             EXHIBIT F
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 14 of 103
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 15 of 103




            EXHIBIT G
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 16 of 103
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 17 of 103




            EXHIBIT H
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 18 of 103
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 19 of 103




              EXHIBIT I
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 20 of 103
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 21 of 103




             EXHIBIT J
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 22 of 103
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 23 of 103




            EXHIBIT K
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 24 of 103
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 25 of 103




            EXHIBIT L
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 26 of 103
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 27 of 103




           EXHIBIT M
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 28 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:18 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP
Attachments:                 41233293892-717210029-ticket.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                               Get the app




               MLK Day (Turn Up Party) - FREE ALL NIGHT WITH
               RSVP




                                                     1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 29 of 103




   6 x Tickets
   Order total: Free

   Sunday, January 14, 2018 at 10:00 PM - Monday, January 15,
   2018 at 2:00 AM (PST)
   Add to Google · Outlook · iCal · Yahoo

   Karma Lounge
   3954 Beverly Boulevard
   Los Angeles, CA 90004
   (View on map)

                              View event details



                                      MILA


                                      Follow


                       Questions about this event?
                            Contact the organizer




Order Summary
Order #717210029 - January 14, 2018



                                        2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 30 of 103
Sherri Snow                6 x MLK Day (Turn Up Party) - FREE ALL                          Free
                           NIGHT WITH RSVP

View and manage your order online

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 31 of 103


                                                                                                Order #717210029



MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP
MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP

Karma Lounge, 3954 Beverly Boulevard, Los Angeles, CA 90004

Sunday, January 14, 2018 at 10:00 PM - Monday, January 15, 2018 at 2:00 AM (PST)


Free Order
Order Information
Order #717210029. Ordered by Sherri Snow on January 14,
2018 7:41 PM                                                                         717210029895342404001




                                                                             Do you organize events?
                                                                       Start selling in minutes with Eventbrite!
                                                                                          www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 32 of 103


                                                                                                Order #717210029



MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP
MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP

Karma Lounge, 3954 Beverly Boulevard, Los Angeles, CA 90004

Sunday, January 14, 2018 at 10:00 PM - Monday, January 15, 2018 at 2:00 AM (PST)


Free Order
Order Information
Order #717210029. Ordered by Sherri Snow on January 14,
2018 7:41 PM                                                                         717210029895342404002




                                                                             Do you organize events?
                                                                       Start selling in minutes with Eventbrite!
                                                                                          www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 33 of 103


                                                                                                Order #717210029



MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP
MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP

Karma Lounge, 3954 Beverly Boulevard, Los Angeles, CA 90004

Sunday, January 14, 2018 at 10:00 PM - Monday, January 15, 2018 at 2:00 AM (PST)


Free Order
Order Information
Order #717210029. Ordered by Sherri Snow on January 14,
2018 7:41 PM                                                                         717210029895342404003




                                                                             Do you organize events?
                                                                       Start selling in minutes with Eventbrite!
                                                                                          www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 34 of 103


                                                                                                Order #717210029



MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP
MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP

Karma Lounge, 3954 Beverly Boulevard, Los Angeles, CA 90004

Sunday, January 14, 2018 at 10:00 PM - Monday, January 15, 2018 at 2:00 AM (PST)


Free Order
Order Information
Order #717210029. Ordered by Sherri Snow on January 14,
2018 7:41 PM                                                                         717210029895342404004




                                                                             Do you organize events?
                                                                       Start selling in minutes with Eventbrite!
                                                                                          www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 35 of 103


                                                                                                Order #717210029



MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP
MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP

Karma Lounge, 3954 Beverly Boulevard, Los Angeles, CA 90004

Sunday, January 14, 2018 at 10:00 PM - Monday, January 15, 2018 at 2:00 AM (PST)


Free Order
Order Information
Order #717210029. Ordered by Sherri Snow on January 14,
2018 7:41 PM                                                                         717210029895342404005




                                                                             Do you organize events?
                                                                       Start selling in minutes with Eventbrite!
                                                                                          www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 36 of 103


                                                                                                Order #717210029



MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP
MLK Day (Turn Up Party) - FREE ALL NIGHT WITH RSVP

Karma Lounge, 3954 Beverly Boulevard, Los Angeles, CA 90004

Sunday, January 14, 2018 at 10:00 PM - Monday, January 15, 2018 at 2:00 AM (PST)


Free Order
Order Information
Order #717210029. Ordered by Sherri Snow on January 14,
2018 7:41 PM                                                                         717210029895342404006




                                                                             Do you organize events?
                                                                       Start selling in minutes with Eventbrite!
                                                                                          www.eventbrite.com
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 37 of 103




            EXHIBIT N
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 38 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:18 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for The Bay Vs LA (The Battle For The West Coast) - FREE HENNESSY
                             SHOTS B4 10:30pm
Attachments:                 41982617138-734796600-Ticket.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                               Get the app




               The Bay Vs LA (The Battle For The West Coast) -
               FREE HENNESSY SHOTS B4 10:30pm




                                                      1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 39 of 103




   2 x Tickets
   Order total: Free

   Saturday, February 24, 2018 at 10:00 PM - Sunday, February 25,
   2018 at 2:00 AM (PST)
   Add to Google · Outlook · iCal · Yahoo

   Karma Lounge
   3954 Beverly Boulevard
   Los Angeles, CA 90004
   (View on map)

                               View event details



                                       MILA


                                       Follow


                       Questions about this event?
                             Contact the organizer




Order Summary
Order #734796600 - February 24, 2018



                                         2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 40 of 103
Sherri Snow                2 x The Bay Vs LA (The Battle For The                           Free
                           West Coast) - FREE WITH RSVP

View and manage your order online

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 41 of 103


                                                                                               Order #734796600



The Bay Vs LA (The Battle For The West Coast) - FREE
HENNESSY SHOTS B4 10:30pm
The Bay Vs LA (The Battle For The West Coast) - FREE WITH RSVP

Karma Lounge, 3954 Beverly Boulevard, Los Angeles, CA 90004

Saturday, February 24, 2018 at 10:00 PM - Sunday, February 25, 2018 at 2:00 AM
(PST)

Free Order
Order Information
Order #734796600. Ordered by Sherri Snow on February
24, 2018 1:51 PM                                                                     734796600916537154001




                                                                             Do you organize events?
                                                                       Start selling in minutes with Eventbrite!
                                                                                          www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 42 of 103


                                                                                               Order #734796600



The Bay Vs LA (The Battle For The West Coast) - FREE
HENNESSY SHOTS B4 10:30pm
The Bay Vs LA (The Battle For The West Coast) - FREE WITH RSVP

Karma Lounge, 3954 Beverly Boulevard, Los Angeles, CA 90004

Saturday, February 24, 2018 at 10:00 PM - Sunday, February 25, 2018 at 2:00 AM
(PST)

Free Order
Order Information
Order #734796600. Ordered by Sherri Snow on February
24, 2018 1:51 PM                                                                     734796600916537154002




                                                                             Do you organize events?
                                                                       Start selling in minutes with Eventbrite!
                                                                                          www.eventbrite.com
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 43 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:18 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for Kushstock Festival
Attachments:                 42031669856-736114076-ticket.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                               Get the app




               Kushstock Festival




                                                     1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 44 of 103




   6 x Tickets
   Order total: Free

   Saturday, March 31, 2018 from 12:00 PM to 11:00 PM (PDT)
   Add to Google · Outlook · iCal · Yahoo

   San Bernardino
   689 S E st.
   San Bernardino, CA 92408
   (View on map)

                                View event details



                                       Dr. K


                                       Follow


                         Questions about this event?
                              Contact the organizer




Order Summary
Order #736114076 - February 27, 2018

Sherri Snow            6 x FREE TICKET                        Free


                                         2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 45 of 103

View and manage your order online

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 46 of 103


                                                                                    Order #736114076



Kushstock Festival
FREE TICKET

San Bernardino, 689 S E st. , San Bernardino, CA 92408

Saturday, March 31, 2018 from 12:00 PM to 11:00 PM (PDT)


Free Order
Order Information
Order #736114076. Ordered by Sherri Snow on February
27, 2018 1:39 PM                                                         736114076918131072001




                                                                 Do you organize events?
                                                           Start selling in minutes with Eventbrite!
                                                                              www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 47 of 103


                                                                                    Order #736114076



Kushstock Festival
FREE TICKET

San Bernardino, 689 S E st. , San Bernardino, CA 92408

Saturday, March 31, 2018 from 12:00 PM to 11:00 PM (PDT)


Free Order
Order Information
Order #736114076. Ordered by Sherri Snow on February
27, 2018 1:39 PM                                                         736114076918131072002




                                                                 Do you organize events?
                                                           Start selling in minutes with Eventbrite!
                                                                              www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 48 of 103


                                                                                    Order #736114076



Kushstock Festival
FREE TICKET

San Bernardino, 689 S E st. , San Bernardino, CA 92408

Saturday, March 31, 2018 from 12:00 PM to 11:00 PM (PDT)


Free Order
Order Information
Order #736114076. Ordered by Sherri Snow on February
27, 2018 1:39 PM                                                         736114076918131072003




                                                                 Do you organize events?
                                                           Start selling in minutes with Eventbrite!
                                                                              www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 49 of 103


                                                                                    Order #736114076



Kushstock Festival
FREE TICKET

San Bernardino, 689 S E st. , San Bernardino, CA 92408

Saturday, March 31, 2018 from 12:00 PM to 11:00 PM (PDT)


Free Order
Order Information
Order #736114076. Ordered by Sherri Snow on February
27, 2018 1:39 PM                                                         736114076918131072004




                                                                 Do you organize events?
                                                           Start selling in minutes with Eventbrite!
                                                                              www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 50 of 103


                                                                                    Order #736114076



Kushstock Festival
FREE TICKET

San Bernardino, 689 S E st. , San Bernardino, CA 92408

Saturday, March 31, 2018 from 12:00 PM to 11:00 PM (PDT)


Free Order
Order Information
Order #736114076. Ordered by Sherri Snow on February
27, 2018 1:39 PM                                                         736114076918131072005




                                                                 Do you organize events?
                                                           Start selling in minutes with Eventbrite!
                                                                              www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 51 of 103


                                                                                    Order #736114076



Kushstock Festival
FREE TICKET

San Bernardino, 689 S E st. , San Bernardino, CA 92408

Saturday, March 31, 2018 from 12:00 PM to 11:00 PM (PDT)


Free Order
Order Information
Order #736114076. Ordered by Sherri Snow on February
27, 2018 1:39 PM                                                         736114076918131072006




                                                                 Do you organize events?
                                                           Start selling in minutes with Eventbrite!
                                                                              www.eventbrite.com
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 52 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:18 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for Grand Opening of the Doobie Sesh - Suga Free Live - Cali Sesh Collab
Attachments:                 43336785492-736117115-ticket.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                                Get the app




               Grand Opening of the Doobie Sesh - Suga Free
               Live - Cali Sesh Collab




                                                      1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 53 of 103




    1 x Ticket
    Order total: Free

    Saturday, March 10, 2018 from 2:00 PM to 10:00 PM (PST)
    Add to Google · Outlook · iCal · Yahoo

    Private Event - Members Only
    San Bernardino, CA 92411
    (View on map)

                                    View event details



                                       M4 Eventz


                                         Follow


                          Questions about this event?
                                Contact the organizer




Order Summary
Order #736117115 - February 27, 2018

Sherri Snow             1 x Patient FREE RSVP                 Free

View and manage your order online

                                            2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 54 of 103

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




Additional Information
The event organizer has provided the following information:
Thanks for registering, keep your ticket handy for check in and email us at
doobiesesh@gmail.com for any and everything. Vendor questions, which
vendors will be there, entering the wet t shirt contest, producer battle, mc battle
anything at all! 3107669505, IG @doobiesesh




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
          Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 55 of 103


                                                                                                       Order #736117115



  Grand Opening of the Doobie Sesh - Suga Free Live - Cali
  Sesh Collab
  Patient FREE RSVP

  Private Event - Members Only, San Bernardino, CA 92411

  Saturday, March 10, 2018 from 2:00 PM to 10:00 PM (PST)


  Free Order
  Order Information                                            Name
  Order #736117115. Ordered by Sherri Snow on February         Sherri Snow
  27, 2018 1:45 PM                                                                         736117115918134658001




Event Information:

Thanks for registering, keep your ticket handy for check in and email
us at doobiesesh@gmail.com for any and everything. Vendor
questions, which vendors will be there, entering the wet t shirt
contest, producer battle, mc battle anything at all! 3107669505, IG
@doobiesesh




                                                                                   Do you organize events?
                                                                             Start selling in minutes with Eventbrite!
                                                                                                www.eventbrite.com
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 56 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:18 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for Doobie Sesh 2 DTLA with MC Eiht, Mitchy Slick, Volume 10, RJ & More!
Attachments:                 44731422890-752005173-ticket.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                                Get the app




               Doobie Sesh 2 DTLA with MC Eiht, Mitchy Slick,
               Volume 10, RJ & More!




                                                      1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 57 of 103




   6 x Tickets
   Order total: Free

   Saturday, April 7, 2018 from 2:00 PM to 10:00 PM (PDT)
   Add to Google · Outlook · iCal · Yahoo

   Private mega downtown venue
   333 s bolyston st
   Los Angeles CA
   (View on map)

                                   View event details



                                      M4 Eventz


                                        Follow


                          Questions about this event?
                               Contact the organizer




Order Summary
Order #752005173 - April 2, 2018

Sherri Snow            6 x Early                              Free


                                           2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 58 of 103

View and manage your order online

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 59 of 103


                                                                                          Order #752005173



Doobie Sesh 2 DTLA with MC Eiht, Mitchy Slick, Volume
10, RJ & More!
Early

Private mega downtown venue, 333 s bolyston st, Los Angeles CA

Saturday, April 7, 2018 from 2:00 PM to 10:00 PM (PDT)


Free Order
Order Information
Order #752005173. Ordered by Sherri Snow on April 2,
2018 8:38 PM                                                                   752005173937326531001




                                                                       Do you organize events?
                                                                 Start selling in minutes with Eventbrite!
                                                                                    www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 60 of 103


                                                                                          Order #752005173



Doobie Sesh 2 DTLA with MC Eiht, Mitchy Slick, Volume
10, RJ & More!
Early

Private mega downtown venue, 333 s bolyston st, Los Angeles CA

Saturday, April 7, 2018 from 2:00 PM to 10:00 PM (PDT)


Free Order
Order Information
Order #752005173. Ordered by Sherri Snow on April 2,
2018 8:38 PM                                                                   752005173937326531002




                                                                       Do you organize events?
                                                                 Start selling in minutes with Eventbrite!
                                                                                    www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 61 of 103


                                                                                          Order #752005173



Doobie Sesh 2 DTLA with MC Eiht, Mitchy Slick, Volume
10, RJ & More!
Early

Private mega downtown venue, 333 s bolyston st, Los Angeles CA

Saturday, April 7, 2018 from 2:00 PM to 10:00 PM (PDT)


Free Order
Order Information
Order #752005173. Ordered by Sherri Snow on April 2,
2018 8:38 PM                                                                   752005173937326531003




                                                                       Do you organize events?
                                                                 Start selling in minutes with Eventbrite!
                                                                                    www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 62 of 103


                                                                                          Order #752005173



Doobie Sesh 2 DTLA with MC Eiht, Mitchy Slick, Volume
10, RJ & More!
Early

Private mega downtown venue, 333 s bolyston st, Los Angeles CA

Saturday, April 7, 2018 from 2:00 PM to 10:00 PM (PDT)


Free Order
Order Information
Order #752005173. Ordered by Sherri Snow on April 2,
2018 8:38 PM                                                                   752005173937326531004




                                                                       Do you organize events?
                                                                 Start selling in minutes with Eventbrite!
                                                                                    www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 63 of 103


                                                                                          Order #752005173



Doobie Sesh 2 DTLA with MC Eiht, Mitchy Slick, Volume
10, RJ & More!
Early

Private mega downtown venue, 333 s bolyston st, Los Angeles CA

Saturday, April 7, 2018 from 2:00 PM to 10:00 PM (PDT)


Free Order
Order Information
Order #752005173. Ordered by Sherri Snow on April 2,
2018 8:38 PM                                                                   752005173937326531005




                                                                       Do you organize events?
                                                                 Start selling in minutes with Eventbrite!
                                                                                    www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 64 of 103


                                                                                          Order #752005173



Doobie Sesh 2 DTLA with MC Eiht, Mitchy Slick, Volume
10, RJ & More!
Early

Private mega downtown venue, 333 s bolyston st, Los Angeles CA

Saturday, April 7, 2018 from 2:00 PM to 10:00 PM (PDT)


Free Order
Order Information
Order #752005173. Ordered by Sherri Snow on April 2,
2018 8:38 PM                                                                   752005173937326531006




                                                                       Do you organize events?
                                                                 Start selling in minutes with Eventbrite!
                                                                                    www.eventbrite.com
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 65 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:18 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for DoobieSesh 4- Top Vendors| Headlining Talent| Hosted by the Doobie
                             Girls!
Attachments:                 45632147983-765991001-ticket.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                               Get the app




               DoobieSesh 4- Top Vendors| Headlining Talent|
               Hosted by the Doobie Girls!




                                                      1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 66 of 103




   4 x Tickets
   Order total: Free

   Monday, May 21, 2018 from 3:30 PM to 11:00 PM (PDT)
   Add to Google · Outlook · iCal · Yahoo

   Private Event
   4th and bolyston
   Los Angeles CA
   (View on map)

                                  View event details



                                     M4 Eventz


                                       Follow


                          Questions about this event?
                               Contact the organizer




Order Summary
Order #765991001 - May 2, 2018

Sherri Snow            4 x Patient Early Bird Free ticket     Free


                                          2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 67 of 103

View and manage your order online

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 68 of 103


                                                                                  Order #765991001



DoobieSesh 4- Top Vendors| Headlining Talent| Hosted
by the Doobie Girls!
Patient Early Bird Free ticket

Private Event, 4th and bolyston, Los Angeles CA

Monday, May 21, 2018 from 3:30 PM to 11:00 PM (PDT)


Free Order
Order Information
Order #765991001. Ordered by Sherri Snow on May 2,
2018 12:11 AM                                                          765991001954446243001




                                                               Do you organize events?
                                                         Start selling in minutes with Eventbrite!
                                                                            www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 69 of 103


                                                                                  Order #765991001



DoobieSesh 4- Top Vendors| Headlining Talent| Hosted
by the Doobie Girls!
Patient Early Bird Free ticket

Private Event, 4th and bolyston, Los Angeles CA

Monday, May 21, 2018 from 3:30 PM to 11:00 PM (PDT)


Free Order
Order Information
Order #765991001. Ordered by Sherri Snow on May 2,
2018 12:11 AM                                                          765991001954446243002




                                                               Do you organize events?
                                                         Start selling in minutes with Eventbrite!
                                                                            www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 70 of 103


                                                                                  Order #765991001



DoobieSesh 4- Top Vendors| Headlining Talent| Hosted
by the Doobie Girls!
Patient Early Bird Free ticket

Private Event, 4th and bolyston, Los Angeles CA

Monday, May 21, 2018 from 3:30 PM to 11:00 PM (PDT)


Free Order
Order Information
Order #765991001. Ordered by Sherri Snow on May 2,
2018 12:11 AM                                                          765991001954446243003




                                                               Do you organize events?
                                                         Start selling in minutes with Eventbrite!
                                                                            www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 71 of 103


                                                                                  Order #765991001



DoobieSesh 4- Top Vendors| Headlining Talent| Hosted
by the Doobie Girls!
Patient Early Bird Free ticket

Private Event, 4th and bolyston, Los Angeles CA

Monday, May 21, 2018 from 3:30 PM to 11:00 PM (PDT)


Free Order
Order Information
Order #765991001. Ordered by Sherri Snow on May 2,
2018 12:11 AM                                                          765991001954446243004




                                                               Do you organize events?
                                                         Start selling in minutes with Eventbrite!
                                                                            www.eventbrite.com
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 72 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:18 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for Sippin Sundaze Day Party
Attachments:                 45635595294-765991646-ticket.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                               Get the app




               Sippin Sundaze Day Party




                                                     1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 73 of 103




   2 x Tickets
   Order total: Free

   Sunday, May 6, 2018 from 4:00 PM to 10:30 PM (PDT)
   Add to Google · Outlook · iCal · Yahoo

   BOX 8 Studios
   1446 East Washington Boulevard
   Los Angeles, CA 90021
   (View on map)

                                 View event details



                                 Endless Nightlife


                                      Follow


                         Questions about this event?
                             Contact the organizer




Order Summary
Order #765991646 - May 2, 2018

Sherri Snow            2 x RSVP GUESTLIST                     Free


                                         2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 74 of 103

View and manage your order online

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 75 of 103


                                                                                                Order #765991646



Sippin Sundaze Day Party
RSVP GUESTLIST

BOX 8 Studios, 1446 East Washington Boulevard, Los Angeles, CA 90021

Sunday, May 6, 2018 from 4:00 PM to 10:30 PM (PDT)


Free Order
Order Information
Order #765991646. Ordered by Sherri Snow on May 2,
2018 12:15 AM                                                                        765991646954447032001




                                                                             Do you organize events?
                                                                       Start selling in minutes with Eventbrite!
                                                                                          www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 76 of 103


                                                                                                Order #765991646



Sippin Sundaze Day Party
RSVP GUESTLIST

BOX 8 Studios, 1446 East Washington Boulevard, Los Angeles, CA 90021

Sunday, May 6, 2018 from 4:00 PM to 10:30 PM (PDT)


Free Order
Order Information
Order #765991646. Ordered by Sherri Snow on May 2,
2018 12:15 AM                                                                        765991646954447032002




                                                                             Do you organize events?
                                                                       Start selling in minutes with Eventbrite!
                                                                                          www.eventbrite.com
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 77 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:19 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for DOOBIE FEST 7 - Too Short, Daz Dillinger, Tha Alkaholikz & MORE
Attachments:                 48568864782-813535985-ticket.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                                Get the app




               DOOBIE FEST 7 - Too Short, Daz Dillinger, Tha
               Alkaholikz & MORE




                                                      1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 78 of 103




   1 x Ticket
   Order total: Free

   Friday, September 14, 2018 at 4:00 PM - Sunday, September 16,
   2018 at 11:00 PM (PDT)
   Add to Google · Outlook · iCal · Yahoo

   Private Event
   RSVP for address
   DTLA CA
   (View on map)

                                 View event details



                                    Doobie Sesh


                                       Follow


                          Questions about this event?
                               Contact the organizer




Order Summary
Order #813535985 - August 24, 2018

Sherri Snow            1 x Early Bird Tickets                 Free

                                          2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 79 of 103

View and manage your order online

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




Additional Information
The event organizer has provided the following information:

About your tickets
Early Bird Tickets
Thanks for your registration keep your ticket handy for check-in you can print or
use phone. The address is 1053 S Hill St. One of the important rules to
determine if an event is public/private is the address. We keep it out of the
public sphere so we can pass that test and have sesh's undisturbed :) Thanks
again follow us online @thedoobiesesh and @doobiefest6 for cool giveaways.




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
          Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 80 of 103


                                                                                                      Order #813535985



  DOOBIE FEST 7 - Too Short, Daz Dillinger, Tha Alkaholikz &
  MORE
  Early Bird Tickets

  Private Event, RSVP for address, DTLA CA

  Friday, September 14, 2018 at 4:00 PM - Sunday, September 16, 2018 at 11:00 PM
  (PDT)

  Free Order
  Order Information                                            Name
  Order #813535985. Ordered by Sherri Snow on August 24,       Sherri Snow
  2018 2:45 PM                                                                             8135359851013323462001




Ticket Information:

Thanks for your registration keep your ticket handy for check-in you
can print or use phone. The address is 1053 S Hill St. One of the
important rules to determine if an event is public/private is the
address. We keep it out of the public sphere so we can pass that test
and have sesh's undisturbed :) Thanks again follow us online
@thedoobiesesh and @doobiefest6 for cool giveaways.




                                                                                   Do you organize events?
                                                                             Start selling in minutes with Eventbrite!
                                                                                                www.eventbrite.com
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 81 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:19 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for Twista's Celebrity Smoke OUT
Attachments:                 49304650537-813618140-ticket.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                                Get the app




               Twista's Celebrity Smoke OUT




                                                      1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 82 of 103




   2 x Tickets
   Order total: Free

   Saturday, August 25, 2018 from 2:00 PM to 10:00 PM (PDT)
   Add to Google · Outlook · iCal · Yahoo

                             View event details



                                 M4 Eventz



                                     2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 83 of 103

                                               Follow


                               Questions about this event?
                                     Contact the organizer




Order Summary
Order #813618140 - August 24, 2018

Sherri Snow                2 x Early Bird Ticket                                           Free

View and manage your order online

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 84 of 103


                                                                                    Order #813618140



Twista's Celebrity Smoke OUT
Early Bird Ticket

Private Event - DTLA, Down Town Los Angeles CA

Saturday, August 25, 2018 from 2:00 PM to 10:00 PM (PDT)


Free Order
Order Information
Order #813618140. Ordered by Sherri Snow on August 24,
2018 6:28 PM                                                             8136181401013426238001




                                                                 Do you organize events?
                                                           Start selling in minutes with Eventbrite!
                                                                              www.eventbrite.com
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 85 of 103


                                                                                    Order #813618140



Twista's Celebrity Smoke OUT
Early Bird Ticket

Private Event - DTLA, Down Town Los Angeles CA

Saturday, August 25, 2018 from 2:00 PM to 10:00 PM (PDT)


Free Order
Order Information
Order #813618140. Ordered by Sherri Snow on August 24,
2018 6:28 PM                                                             8136181401013426238002




                                                                 Do you organize events?
                                                           Start selling in minutes with Eventbrite!
                                                                              www.eventbrite.com
            Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 86 of 103


Dana Ruiz

From:                     Eventbrite <noreply@order.eventbrite.com>
Sent:                     Wednesday, August 19, 2020 8:19 AM
To:                       ronita@eventbrite.com
Subject:                  Order Confirmation for Wiz Khalifa Live - Drais Nightclub VIP Guest List




                                Sherri,
                        your order is confirmed




                                             Get the app




            Wiz Khalifa Live - Drais Nightclub VIP Guest List




                                                    1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 87 of 103




   4 x Tickets
   Order total: Free

   Tuesday, October 30, 2018 at 10:00 PM - Wednesday, October
   31, 2018 at 4:00 AM (PDT)
   Add to Google · Outlook · iCal · Yahoo

   Drai's Beachclub & Nightclub
   3595 South Las Vegas Boulevard
   Las Vegas, NV 89109
   (View on map)

                              View event details



                          VegasPartyCalendar.com


                                      Follow


                       Questions about this event?
                            Contact the organizer




Order Summary
Order #851431544 - October 30, 2018



                                        2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 88 of 103
Sherri Snow                4 x Text (323) 886 - 2525 to confirm your                       Free
                           reservation!! Visit
                           VegasPartyCalendar.com for more
                           Nightclubs & Pool Parties!!

View and manage your order online

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




Additional Information
The event organizer has provided the following information:
This is not your ticket to entry. Admission details will be sent to you a week
before the event. Text (323) 886 - 2525 if you need help!




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 89 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:19 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for Fernet-Branca 2018 Pop-Up Bar Expo
Attachments:                 51491307888-851437333-ticket.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                               Get the app




               Fernet-Branca 2018 Pop-Up Bar Expo




                                                      1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 90 of 103




   2 x Tickets
   Order total: Free

   Sunday, November 11, 2018 at 7:00 PM - Monday, November 12,
   2018 at 12:00 AM (PST)
   Add to Google · Outlook · iCal · Yahoo

   Exchange LA
   618 S Spring St
   Los Angeles, CA 90014
   (View on map)

                               View event details



                                Fernet-Branca


                                      Follow


                         Questions about this event?
                             Contact the organizer




Order Summary
Order #851437333 - October 31, 2018

Sherri Snow            1 x RSVP TO ATTEND                     Free

                                        2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 91 of 103
Gerald Mcmillan            1 x RSVP TO ATTEND                                              Free

View and manage your order online

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 92 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:19 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for BlueFace Live in the HD! Sponsored by EPiC Credit Repair
Attachments:                 56732006960-906154210-ticket.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                                Get the app




               BlueFace Live in the HD! Sponsored by EPiC Credit
               Repair




                                                       1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 93 of 103




   1 x Ticket
   Order total: Free

   Friday, March 8, 2019 from 7:00 PM to 10:30 PM (PST)
   Add to Google · Outlook · iCal · Yahoo

   San Bernardino County Fairgrounds
   14800 7th Street
   Victorville, CA 92395
   (View on map)

                                 View event details



                                    M4 EVENTZ


                                       Follow


                          Questions about this event?
                               Contact the organizer




Order Summary
Order #906154210 - February 26, 2019

Sherri Snow            1 x Early Bird - 1st hour Free Ticket   Free


                                          2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 94 of 103

View and manage your order online

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 95 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:19 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for Wasted Trap House x Orange County
Attachments:                 63821505842-975439081-biglietto.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                               Get the app




               Wasted Trap House x Orange County




                                                     1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 96 of 103




   1 x Ticket
   Order total: Free

   Saturday, June 29, 2019 at 9:00 PM - Sunday, June 30, 2019 at
   2:00 AM (PDT)
   Add to Google · Outlook · iCal · Yahoo

   The Circle OC
   8901 Warner Avenue
   Huntington Beach, CA 92647
   (View on map)

                              View event details



                              Wasted Presents


                                   Follow


                       Questions about this event?
                            Contact the organizer




Order Summary
Order #975439081 - June 29, 2019



                                      2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 97 of 103
Sherri Snow                1 x Free Ticket (Event will reach capacity,                     Free
                           early arrival suggested)

View and manage your order online

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
        Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 98 of 103


                                                                                                 Order #975439081



Wasted Trap House x Orange County
Free Ticket (Event will reach capacity, early arrival suggested)

The Circle OC, 8901 Warner Avenue, Huntington Beach, CA 92647

Saturday, June 29, 2019 at 9:00 PM - Sunday, June 30, 2019 at 2:00 AM (PDT)


Free Order
Order Information
Order #975439081. Ordered by Sherri Snow on June 29,
2019 4:33 PM                                                                          9754390811245030103001




                                                                              Do you organize events?
                                                                        Start selling in minutes with Eventbrite!
                                                                                           www.eventbrite.com
               Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 99 of 103


Dana Ruiz

From:                        Eventbrite <noreply@order.eventbrite.com>
Sent:                        Wednesday, August 19, 2020 8:19 AM
To:                          ronita@eventbrite.com
Subject:                     Your Tickets for "Trick or Drink" Hip Hop & Reggaeton Halloween Party
Attachments:                 76391050689-1121546549-ticket.pdf




                                   Sherri,
                           your order is confirmed




                                Keep your tickets handy

                                               Get the app




               "Trick or Drink" Hip Hop & Reggaeton Halloween
               Party




                                                      1
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 100 of 103




    2 x Tickets
    Order total: Free

    Saturday, October 26, 2019 at 9:00 PM - Sunday, October 27,
    2019 at 2:00 AM (PDT)
    Add to Google · Outlook · iCal · Yahoo

    Elevation Bar
    5248 Van Nuys Boulevard
    Los Angeles, CA 91401
    (View on map)

                                 View event details



                                     VIBE LA


                                       Follow


                          Questions about this event?
                               Contact the organizer




Order Summary
Order #1121546549 - October 25, 2019

Sherri Snow             1 x TRICK OR DRINK (FREE RSVP)            Free

                                         2
Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 101 of 103
Sherri Snow                1 x TRICK OR DRINK (FREE RSVP)                                  Free

View and manage your order online

Printable PDF tickets are attached to this email

This order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.




                            This email was sent to ronita@eventbrite.com

                     Eventbrite | 155 5th St, 7th Floor | San Francisco, CA 94103

                           Copyright © 2020 Eventbrite. All rights reserved.




                                                   3
       Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 102 of 103


                                                                                                Order #1121546549



"Trick or Drink" Hip Hop & Reggaeton Halloween Party
TRICK OR DRINK (FREE RSVP)

Elevation Bar, 5248 Van Nuys Boulevard, Los Angeles, CA 91401

Saturday, October 26, 2019 at 9:00 PM - Sunday, October 27, 2019 at 2:00 AM (PDT)


Free Order
Order Information
Order #1121546549. Ordered by Sherri Snow on October
25, 2019 8:03 PM                                                                     11215465491489680705001




                                                                             Do you organize events?
                                                                       Start selling in minutes with Eventbrite!
                                                                                          www.eventbrite.com
       Case 3:20-cv-03698-WHO Document 18-2 Filed 08/31/20 Page 103 of 103


                                                                                                Order #1121546549



"Trick or Drink" Hip Hop & Reggaeton Halloween Party
TRICK OR DRINK (FREE RSVP)

Elevation Bar, 5248 Van Nuys Boulevard, Los Angeles, CA 91401

Saturday, October 26, 2019 at 9:00 PM - Sunday, October 27, 2019 at 2:00 AM (PDT)


Free Order
Order Information
Order #1121546549. Ordered by Sherri Snow on October
25, 2019 8:03 PM                                                                     11215465491489680707001




                                                                             Do you organize events?
                                                                       Start selling in minutes with Eventbrite!
                                                                                          www.eventbrite.com
